--DETAILED ACTION--
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	Applicant’s response dated August 31, 2021, is acknowledged. 
Priority
This application claims benefit in provisional application 63/046,157 filed on 06/30/2020, provisional application 63/001,759 filed 03/30/2020, and in provisional application 62/984,588 filed on 03/03/2020.
Claim Status
Claims 1-5, 7-12, 14, and 15 are pending and examined. Claims 6 and 13 were cancelled. Claims 1-5, 7-10, 12, 14, and 15 were amended. 
Withdrawn Claim Rejections - 35 USC § 101
Rejections of claims 1-5 and 8 are withdrawn because claim 1 was amended to require the claimed method to require all of the claimed method steps, which is sufficient to meet the requirements under 35 USC § 101.
Withdrawn Claim Rejections – 35 USC § 112
Rejections of claims 1-15 under 35 USC § 112(b) are withdrawn because claim 1 was amended to make it clear that all recited steps are required by the method; step h) in claim 1 was 
Withdrawn Claim Rejections —35 USC § 103
Rejections of claim 1-5 and 7-15 under 35 U.S.C. 103 are withdrawn because claims 6 and 13 were canceled and claim 1 was amended to require treating Covid-19. The claimed method is not obvious over the cited references. Arguments directed to these rejections are moot because rejections are withdrawn.
Withdrawn Double Patenting Rejections
Rejections of claims 1-15 under 35 U.S.C. 101 as claiming the same invention as that of claims 1-15 of copending Application No. 17/247,716 (reference application) is withdrawn because the copending application was abandoned. 
Maintained Claim Rejections — 35 USC § 112
Modified as Necessitated by Amendment
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): (a) INGENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-12, 14, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable 
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). Among these factors are: (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. When the above factors are weighed, it is the examiner's position that one skilled in the art could not practice the invention without undue experimentation.
(1) The nature of the invention:
The claims are drawn to a method of treating Covid-19 infection of a subject in need thereof comprising steps, a, b, c, d, e, f, g, and h.
(2) The state of the prior art:
Methods of treating covid-19 are unknown. 
(3) The relative skill of those in the art:
The relative skill of those in the art is high.
(4) The predictability or unpredictability of the art:
Treating viral infections is unpredictable. For example, Infection Disease News (“Unpredictability remains the one constant with seasonal influenza” accessed from published March 17, 2015, pages 1-10) teaches that seasonal influenza epidemics occur each year, but any predictions about the severity of upcoming influenza seasons is often just conjecture, at best. Measles, for instance, is a stable virus. There is a two-shot vaccine series, and immunity is 
(5) The breadth of the claims:
Claims 1-5, 7-12, 14, and 15 require treating Covid-19.
(6) The amount of direction or guidance presented:
Page 1 of the specification teaches that applicant’s method of treating a viral infection allows to combat and/or prevent infection of the human body with the COVID-19 virus and/or any other virus. Page 2 of the specification states that the method is used for preventative and curative purposes, where the method is applied to COVID-19 viruses and any other virus. Page 3 of the specification states that the method prevents infection of the human body with the COVID-19 virus. Based on the specification it is apparent that “treating” encompasses curing and preventing a viral infection, broadly, and COVID-19, specifically, in any subject. The claims are not enabled because the present application does not provide any working examples of treating a COVID-19 infection, or any other viral infection, in a subject in need thereof using the claimed method steps. Considering the breadth of the claims, the unpredictability of viral infections, and the complete lack of working examples, the claims are not enabled for treating a COVID-19 infection. COVID-19 infection is a new illness and based on the state of the art, there is no evidence that it can be treated, prevented, nor cured by the claimed method steps. The applicant has not provided any examples to show that a COVID-19 infection can be treated, cured, or prevented using the claimed method steps a, b, c, d, e, f, g, and h.
(7) The presence or absence of working examples:
There are no working examples.

With regards to treating a COVID-19 infection, it would have been an undue burden in determining implementation of the 8 method steps in the treatment method in any subject that can be infected with such virus. Considering that COVID-19 is a novel virus, it is not even entirely known which organism it is capable of infecting. Thus, there would have been an additional undue burden in determining which organism are encompassed by “a subject in need thereof”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 12 recite concentrations of salt water and purified water. The claims are indefinite because the claims do not recite units of salt water.
Rejection of claims 10 and 12 is maintained because the claims continue to recite concentrations of isotonic saline and water without providing units of those concentrations. For example, “between 15% and 40%” could be interpreted to mean % vol./vol., % wt./vol., or % wt./wt. Replacing “salt water” with “isotonic water” did not resolve the issue. 
Examiner’s Response to Applicant’s Arguments

 	Applicant’s arguments were fully considered but are not found persuasive undue burden is not the only requirement for enablement. The applicant has not shown any working examples of treating covid-19 using the claimed method. Considering that covid-19 infection is a new disease caused by a novel virus, the state of the art with respect to unpredictability in treating viral infections, and complete lack of examples and guidance in the application as filed, the claims are not enabled for treating covid-19.   
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 

/Alma Pipic/ 
Primary Examiner, Art Unit 1617